Affirming.
This action was instituted by the appellants, who have substantial stock holding interests in the United Warehouse Company, to have a receiver appointed for the Company because of the action of the majority of the board of directors in entering into an alleged illegal partnership contract with another warehouse corporation.
Having decided in the case of Commonwealth of Kentucky, ex rel. v. United Warehouse Co., Inc., 293 Ky. 502,169 S.W.2d 300, that the entrance into the partnership arrangement under attack would not warrant a forfeiture of the Company's charter, it follows that the appellants are not entitled to the relief sought herein. It was said in that opinion:
  "* * * it is our conclusion that, at the utmost, the attacked agreement could not possibly have any other effect than to furnish grounds for a stockholder, or other interested party, to enjoin the carrying *Page 526 
out of the agreement, but it does not furnish grounds for  forfeiture proceedings outlined in section 569, supra, of our statutes."
This being our conclusion on the question, it is evident that there is no showing in the petition, to which a demurrer was sustained, which would warrant the drastic remedy herein sought.
Judgment affirmed. Whole Court sitting except Judge Rees.